 



EXHIBIT 10.4
Supplement and Amendment to
Amended and Restated Guarantee and Collateral Agreement
(Term Loan)
     This SUPPLEMENT AGREEMENT AND AMENDMENT, dated as of January 27, 2006 (this
“Supplement and Amendment”), is made by Petrohawk Energy Corporation, a
corporation duly formed and existing under the laws of the state of Delaware
(the “Borrower”), in favor of BNP Paribas, as administrative agent (in such
capacity, the “Administrative Agent”) for the banks and other financial
institutions (the “Lenders”) parties to the Credit Agreement referred to below.
All capitalized terms not defined herein shall have the meaning ascribed to them
in such Credit Agreement.
W I T N E S S E T H:
     WHEREAS, the Borrower, each of the Guarantors signatory thereto (the
“Guarantors”); each of the Lenders from time to time party thereto; and the
Administrative Agent; have entered into that certain Amended and Restated Second
Lien Term Loan Agreement, as amended and restated as of July 28, 2005 and
subsequently amended by that certain First Amendment to Amended and Restated
Second Lien Term Loan Agreement and that certain Second Amendment to Amended and
Restated Second Lien Term Loan Agreement (as amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”);
     WHEREAS, in connection with the Credit Agreement, the Borrower, Petrohawk
Operating Company, P-H Energy, LLC, Petrohawk Properties, LP, Petrohawk
Holdings, LLC, Red River Field Services, L.L.C., Black Hawk Oil Company, Prohawk
Oil & Gas Corporation, TCM, L.L.C., Beta Operating Company, L.L.C., Prohawk
Operating, LLC, Mission Holdings, LLC, and Mission E&P Limited Partnership,
entered into the Amended and Restated Guarantee and Collateral Agreement, as
amended and restated as of July 28, 2005 (as amended, supplemented or otherwise
modified from time to time, the “Guarantee and Collateral Agreement”) in favor
of the Administrative Agent for the benefit of the Guaranteed Creditors;
     WHEREAS, Black Hawk Oil Company and Prohawk Oil & Gas Corporation merged
into Borrower and TCM, L.L.C. merged into Beta Operating Company, L.L.C.;
     WHEREAS, Beta Operating Company, L.L.C., Mission Holdings LLC, Mission E&P
Limited Partnership and Prohawk Operating, LLC dissolved and assigned all their
interests to Borrower;
     WHEREAS, the Borrower acquired and now owns all the stock in Winwell
Resources, Inc.;
     WHEREAS, Winwell Resources, Inc. owns all the stock in WSF, Inc.
     WHEREAS, the Credit Agreement requires the Borrower to pledge the Equity
Interests described hereto on Schedule 1;

1



--------------------------------------------------------------------------------



 



     WHEREAS, because of the mergers and dissolutions described in the recitals
above, Schedule 1, Schedule 2, Schedule 3, Schedule 4 and Schedule 5 to the
Guarantee and Collateral Agreement must be amended; and
     WHEREAS, the Borrower has agreed to amend, execute and deliver this
Supplement and Amendment in order to pledge such Equity Interests;
     NOW, THEREFORE, IT IS AGREED:
1. Guarantee and Collateral Agreement. By executing and delivering this
Supplement and Amendment, the Borrower hereby pledges, assigns and transfers to
the Administrative Agent, and hereby grants to the Administrative Agent, for the
benefit of the Guaranteed Creditors, to secure all of its Obligations (as
provided in Section 3.01 of the Guarantee and Collateral Agreement), a security
interest in (whether now owned or at any time hereafter acquired or in which the
Borrower now has or at any time in the future may acquire any right, title or
interest): 1.1 the Equity Interests described or referred to in Schedule 2
hereto, as amended and 1.2 (i) the certificates or instruments, if any,
representing such Equity Interests, (ii) all dividends (cash, Equity Interests
or otherwise), cash, instruments, rights to subscribe, purchase or sell and all
other rights and Property from time to time received, receivable or otherwise
distributed in respect of or in exchange for any or all of such securities,
(iii) all replacements, additions to and substitutions for any of the Property
referred to in this definition, including, without limitation, claims against
third parties, (iv) the proceeds, interest, profits and other income of or on
any of the Property referred to in clauses (a) and (b) hereof, (v) all security
entitlements in respect of any of the foregoing, if any, (vi) all books and
records relating to any of the Property referred to in clauses (a) and
(b) hereof, (vii) all proceeds of any of the foregoing and (viii) to the extent
not otherwise included, all Proceeds and products of any and all of the
foregoing and all collateral security and guarantees given by any Person with
respect to any of the foregoing. Upon execution of this Supplement and
Amendment, such securities will constitute “Pledged Securities” for purposes of
the Guarantee and Collateral Agreement with the same force and effect as if
originally listed on Schedule 2 thereto, as amended. The Borrower hereby
represents and warrants that each of the representations and warranties
contained in Article V of the Guarantee and Collateral Agreement is true and
correct on and as the date hereof (after giving effect to this Supplement and
Amendment) as if made on and as of such date.
2. Amendments. Schedule 1, Schedule 2, Schedule 3, Schedule 4 and Schedule 5 of
the Guarantee and Collateral Agreement are hereby amended and restated in their
entirety, as attached hereto and each of the Guarantors signatory hereto will
replace the previous Guarantors under the Guarantee and Collateral Agreement.
3. Governing Law. THIS SUPPLEMENT AND AMENDMENT SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF TEXAS.
4. Miscellaneous. This Supplement and Amendment may be executed in counterparts
(and by different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Any provision of this Supplement and Amendment held to be
invalid, illegal or unenforceable in any jurisdiction shall,

2



--------------------------------------------------------------------------------



 



as to such jurisdiction, be ineffective to the extent of such invalidity,
illegality or unenforceability without affecting the validity, legality and
enforceability of the remaining provisions hereof; and the invalidity of a
particular provision in a particular jurisdiction shall not invalidate such
provision in any other jurisdiction.

3



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned has caused this Supplement and
Amendment to be duly executed and delivered as of the date first above written.

                          PETROHAWK ENERGY
CORPORATION    
 
               
 
      By:   /s/ Floyd C. Wilson    
 
                        Floyd C. Wilson
President and Chief Executive Officer    
 
                GUARANTORS:   PETROHAWK OPERATING COMPANY    
 
                    P-H ENERGY, LLC             By: PETROHAWK ENERGY CORPORATION
Its Sole Member    
 
                    RED RIVER FIELD SERVICES, L.L.C.             By: PETROHAWK
ENERGY CORPORATION
Its Sole Member    
 
                    PETROHAWK PROPERTIES, LP             By: P-H ENERGY, LLC
Its General Partner    
 
                    WINWELL RESOURCES, INC.    
 
                    WSF, INC.    
 
                    By:   /s/ Floyd C. Wilson                           Floyd C.
Wilson             President and Chief Executive Officer    

[Signature Page to Supplement and Amendment (Term Loan)]
S-1



--------------------------------------------------------------------------------



 



                      PETROHAWK HOLDINGS, LLC    
 
                    By:   /s/ Connie D. Tatum                           Connie
D. Tatum             President    

[Signature Page to Supplement and Amendment (Term Loan)]
S-1



--------------------------------------------------------------------------------



 



                  ADMINISTRATIVE AGENT:   BNP PARIBAS,         as Administrative
Agent    
 
                    By:   /s/ Greg Smothers                       Name: Greg
Smothers         Title: Vice President    
 
                    By:   /s/ Polly Schott                       Name: Polly
Schott
Title: Vice President    

 